ROBB, Associate Justice.
Appeal from a decision of the Patent Office refusing claims 6, 7, and 9 of appellant’s application for a patent. Claims 6 and 7 cover a textile fabric garment having a multiply section stiffened by impregnation with a translucent waterproof cementitious plastic material, causing the piles to adhere to each other. Claim 9 reads as follows:
“9. Web material, having a permanent stiffness in portions thereof produced by treatment of the web subsequent to the formation of the latter, and having other portions thereof in a soft and pliable state, adapted to facilitate folding.”
The Patent Office allowed nine claims to appellant, and, after a very careful review of the decisions of the Patent Office, in which the application of appellant is considered with reference to the prior art, we are constrained to the view that his real invention has been fully protected by the claims allowed him. Claims 6 and 7 were rejected on the patent to Closmann, No. 861,435, which covers substantially the same construction disclosed by applicant. Claim 9 is a copy of a claim in the patent to Huey, No. 1,390,292, on which it was rejected. It is familiar law that this claim must be given an interpreta^ tion consistent with the application in which it originated. Huey disclosed a web material with portions untreated to facilitate folding. We agree with the Patent Office that appellant has no suggestion of leaving the folded portions of his collars and cuffs untreated with that object in mind. The Patent Office has so thoroughly and satisfactorily discussed appellant’s contentions that it is unnecessary further to consider them.
The decision is affirmed.
Affirmed.